 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8
                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,               )   Case No. 18-CR-04860-AJB
11                                           )
                                             )   ORDER AND JUDGMENT
12                Plaintiff,                 )   GRANTING MOTION TO
           v.                                )   DISMISS WITHOUT
13                                           )   PREJUDICE
                                             )
14   ABELARDO DOMINGUEZ-LOPEZ,               )
     AKA, ABEL LOPEZ-GUTIERREZ,              )
15                                           )
16                                           )
        Defendant                            )
17
18        IS HEREBY ORDERED that the United States’ and Defendant’s Joint Motion to
19 Dismiss the charges under the above-referenced case number currently pending against the
20 Defendant, ABEL LOPEZ-GUTIERREZ, be granted. The dismissal is without prejudice.
21        IT IS SO ORDERED.
22 Dated: April 4, 2019
23
24
25
26
27
28


30
